DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants 
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450
Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

Allowable Subject Matter
Claims 7-9, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The art of record does not disclose the above recitation together with the other recitations of claims 7, 14, and 20 and any parent claim, nor would it be obvious to modify the art of record to include the above recitation.  Claims 8, 9, and 15 would be allowable at least by virtue of their dependencies on claims 7 and 14, respectively.

Additional Allowable Subject Matter
While the Examiner was searching the Application, he was unable to find an animal carrier which had both a rear panel at a rear opening and only ties with no front panel at a front opening.  Accordingly, the present application would also be allowable if the claims were amended as follows (it is noted that Applicant would need to include all claims in an amendment, not just the claims with amendments shown below.  In the 

1.  (Currently Amended)  An animal carrier, comprising: 
a carrying panel including an absorbent fabric and having a front edge and a rear edge, wherein the front edge defines a front opening and the rear edge defines a rear opening when the carrying panel is curled around a pet; 
a shoulder strap including a front strap portion attached to an outer surface of the carrying panel along the front edge, a rear strap portion extending over the outer surface along the rear edge, and one or more handle portions extending from the front strap portion to the rear strap portion;
a rear panel attached to the carrying panel along the rear edge, wherein the rear panel covers the rear opening, and
a first tie and a second tie, wherein the front edge has a midpoint between a first end and a second end, wherein the first tie is attached to the carrying panel at the front edge between the first end and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between the second end and the midpoint,
wherein no front panel is provided such that the pet can stick its head out of the front opening when the carrying panel is curled around the pet, and the first and second ties retain the pet within the animal carrier.

6. (Cancelled).

7.  (Currently Amended)  The animal carrier of claim [[6]] 1, wherein the first tie is attached to the carrying panel nearer to the midpoint than the first end, and wherein the second tie is attached to the carrying panel nearer to the midpoint than the second end.

10.  (Currently Amended)  An animal carrier, comprising: 
a carrying panel including a single sheet of absorbent fabric and having a front edge and a rear edge, wherein the front edge defines a front opening and the rear edge defines a rear opening when the carrying panel is curled around a pet; 
a shoulder strap including a front strap portion extending over an outer surface of the carrying panel along the front edge, a rear strap portion extending over the outer 
a rear panel attached to the carrying panel along the rear edge, wherein the rear panel covers the rear opening; and
a first tie and a second tie, wherein the front edge has a midpoint between a first end and a second end, wherein the first tie is attached to the carrying panel at the front edge between the first end and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between the second end and the midpoint,
wherein no front panel is provided such that the pet can stick its head out of the front opening when the carrying panel is curled around the pet, and the first and second ties retain the pet within the animal carrier.

13. (Cancelled).

14.  (Currently Amended)  The animal carrier of claim [[13]] 11, wherein the first tie is attached to the carrying panel nearer to the midpoint than the first end, and wherein the second tie is attached to the carrying panel nearer to the midpoint than the second end.

16.  (Currently Amended)  An animal carrier, comprising: 
a carrying panel including a terry-cloth fabric and having a front edge extend between a pair of lateral edges and a rear edge extend between the pair of lateral edges, wherein the front edge defines a front opening and the rear edge defines a rear opening when the carrying panel is curled around a pet;
a shoulder strap including a front strap portion extending continuously along the front edge between the pair of lateral edges such that the front strap portion supports the pet when the shoulder strap is suspended; 
a rear panel attached to the carrying panel along the rear edge, wherein the rear panel covers the rear opening; and
a first tie and a second tie, wherein the front edge has a midpoint between the pair of lateral edges, wherein the first tie is attached to the carrying panel at the front edge between a first lateral edge and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between a second lateral edge and the midpoint,
wherein no front panel is provided such that the pet can stick its head out of the front opening when the carrying panel is curled around the pet, and the first and second ties retain the pet within the animal carrier.

19.  (Cancelled).

20.  (Currently Amended)  The animal carrier of claim [[19]] 18, wherein the first tie is attached to the carrying panel nearer to the midpoint than the first lateral edge, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Immediately below this paragraph is a rejection of the claims based on previously published patent document(s) or other publication(s) (known as “prior art”). 
It is the policy of the USPTO to not
Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of WO Publ. No. 2017/091597 to May (hereinafter May).
Regarding claim 1, Lopes discloses an animal carrier, comprising: a carrying panel (12) including an absorbent fabric (terry cloth) and having a front edge (left edge in FIG. 4) and a rear edge (right edge in FIG. 4) (see FIG. 4 and col. 2, lines 59-63), wherein the front edge (left edge) defines a front opening and the rear edge (right edge) defines a rear opening when the carrying panel (12) is curled around a pet (see FIG. 2, discloses curling around the absorbent fabric.  Also, it is noted that this recitation is an intended use recitation.  Since the carrying panel (12) can be curled around a pet without the zipper closed, a front opening and a rear opening can be formed, and Lopes reads on this recitation (see MPEP 2114)); a shoulder strap (24 or 26) including a front strap portion (portion which attaches near the left edge of the carrying panel) attached to an outer surface of the carrying panel (12) along the front edge (left edge). a rear strap portion (portion which attaches near the right edge of the carrying panel) extending over the outer surface along the rear edge (right edge), and one or more handle portions (between the front strap portion and the rear strap portion) extending from the front strap portion (portion which attaches near the left edge of the carrying panel) to the rear strap portion (portion which attaches near the right edge of the carrying panel) (see FIG. 1, it is noted that two shoulder straps 24 and 26 are shown). 
Lopes may not explicitly disclose a rear panel attached to the carrying panel along the rear edge, wherein the rear panel covers the rear opening.  However, May discloses a rear panel (including 216 and 220) attached to the carrying panel (204) 
Regarding claim 2, Lopes discloses that the carrying panel (12) is a solid rectangular panel (12) (see FIG. 4 and col. 2, lines 59-63).
Regarding claim 3, Lopes discloses that the absorbent fabric (terry cloth) includes an absorbent material selected from a group consisting of a terry-cloth material (terry cloth) and a recycled polyester material (see col. 2, lines 59-63, discloses that the panel is made from terry cloth).
Regarding claim 10, Lopes discloses an animal carrier, comprising: a carrying panel (12) including a single sheet of absorbent fabric (12) and having a front edge (left edge in FIG. 4) and a rear edge (right edge in FIG. 4) (see FIG. 4 and col. 2, lines 59-63), wherein the front edge (left edge) defines a front opening and the rear edge (right edge) defines a rear opening when the carrying panel (12) is curled around a pet (see FIG. 2, discloses curling around the absorbent fabric.  Also, it is noted that this recitation is an intended use recitation.  Since the carrying panel (12) can be curled around a pet without the zipper closed, a front opening and a rear opening can be formed, and Lopes reads on this recitation (see MPEP 2114)); a shoulder strap (24 or 26) including a front strap portion (portion which attaches near the left edge of the carrying panel) extending over an outer surface of the carrying panel (12) along the front edge (left edge), a rear 
Lopes may not explicitly disclose a rear panel attached to the carrying panel along the rear edge, wherein the rear panel covers the rear opening.  However, May discloses a rear panel (including 216 and 220) attached to the carrying panel (204) along the rear edge (right edge), wherein the rear panel (including 216 and 220) covers the rear opening (opening at the rear edge) (see FIGS. 2A and 4A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the rear panel of May into the device of Lopes in order to provide an expanded carrying compartment and be able to carry more items (see May, FIG. 1C).
Regarding claim 11, Lopes discloses that the absorbent fabric (terry cloth) includes a terry-cloth material (terry cloth) (see col. 2, lines 59-63, discloses that the panel is made from terry cloth).

Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of WO Publ. No. 2017/091597 to May (hereinafter May), as applied to claims 1-3, 10, and 11, and further in view of the bag sold on Amazon called Atmos Green (hereinafter Atmos).

Regarding claim 5, Lopes discloses that the absorbent fabric (terry cloth) includes a terry-cloth material (terry cloth) (see col. 2, lines 59-63, discloses that the panel is made from terry cloth).  
Regarding claim 12, Lopes in view of May and Atmos discloses that the shoulder strap (24 and 26 of Lopes) includes the terry-cloth material (see Lopes, col. 2, lines 59-63, as discussed in the above obviousness statement for claim 4, Lopes has been modified to make the shoulder strap (24 and 26) from the same material as the panel (12)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of WO Publ. No. 2017/091597 to .
Regarding claim 6, Lopes in view of May may not explicitly disclose a first tie and a second tie, wherein the front edge has a midpoint between a first end and a second end, wherein the first tie is attached to the carrying panel at the front edge between the first end and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between the second end and the midpoint.  However, Harmony discloses a first tie (portion of bow attached to the rear section of the bag) and a second tie (portion of section attached to the front section of the bag), wherein the front edge has a midpoint (very bottom of bag) between a first end (top left of bag) and a second end (top right of bag), wherein the first tie (portion of bow attached to the rear section of the bag) is attached to the carrying panel (main patterned portion of the bag) at the front edge (left edge) between the first end (top left of bag) and the midpoint (very bottom of bag), and wherein the second tie (portion of bow attached the front section of the bag) is attached to the carrying panel (main patterned portion of the bag) at the front edge (left edge) between the second end (top right of the bag) and the midpoint (very bottom of the bag) (see the annotated figure below).

    PNG
    media_image1.png
    850
    755
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the first and second ties of Harmony into the device of Lopes in view of May in order to restrict the width of the tote when the full potential width is not desired (see Harmony, the figure).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of WO Publ. No. 2017/091597 to May (hereinafter May) and the bag sold on Amazon called Atmos Green (hereinafter Atmos), as applied to claims 4, 5, and 12, and further in view of the article titled “The Harmony Handbag” (hereinafter Harmony).
Regarding claim 13, Lopes in view of May and Atmos may not explicitly disclose a first tie and a second tie, wherein the front edge has a midpoint between a first end and a second end, wherein the first tie is attached to the carrying panel at the front edge between the first end and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between the second end and the midpoint.  However, Harmony discloses a first tie (portion of bow attached to the rear section of the bag) and a second tie (portion of section attached to the front section of the bag), wherein the front edge has a midpoint (very bottom of bag) between a first end (top left of bag) and a second end (top right of bag), wherein the first tie (portion of bow attached to the rear section of the bag) is attached to the carrying panel (main patterned portion of the bag) at the front edge (left edge) between the first end (top left of bag) and the midpoint (very bottom of bag), and wherein the second tie (portion of bow attached the front section of the bag) is attached to the carrying panel (main patterned portion of the bag) at the front edge (left edge) between the second end (top right of the bag) and the midpoint (very bottom of the bag) (see the annotated figure below).

    PNG
    media_image1.png
    850
    755
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the first and second ties of Harmony into the device of Lopes in view of May and Atmos in order to restrict .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of KR Publ. No. 2013-0117447 to Park et al. (hereinafter Park).
Regarding claim 16, Lopes discloses an animal carrier, comprising: a carrying panel (12) including a terry-cloth fabric (terry cloth) and having a front edge (left edge in FIG. 4) extend between a pair of lateral edges (16 and 18) (see FIGS. 1 and 4 and col. 2, lines 59-63), wherein the front edge (left edge) defines a front opening when the carrying panel (12) is curled around a pet (see FIG. 2, discloses curling around the absorbent fabric.  Also, it is noted that this recitation is an intended use recitation.  Since the carrying panel (12) can be curled around a pet without the zipper closed, a front opening can be formed, and Lopes reads on this recitation (see MPEP 2114)); and a shoulder strap (24 or 26) including a front strap portion (portion which attaches near the left edge of the carrying panel) such that the front strap portion (portion which attaches near the left edge of the carrying panel) supports the pet when the shoulder strap (24 or 26) is suspended (see FIG. 1, it is noted that the recitation regarding supporting the pet is an intended use recitation.  Since the device of Lopes is capable of supporting a pet, Lopes reads on this recitation.  See MPEP 2114).
Lopes may not explicitly disclose that the front strap portion extends continuously along the front edge between the pair of lateral edges.  However, Park discloses that the front strap portion (portion of 70 close to reference number 62) extends continuously th full paragraph of the translation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the continuous extension of the strap portion of Park into the device of Lopes in order to not rely on attachment points to support weight in the bag, making the bag more reliable.
Regarding claim 17, Lopes discloses that that the carrying panel (12) is a single sheet of the terry-cloth fabric (see FIG. 4 and col. 2, lines 59-63).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of KR Publ. No. 2013-0117447 to Park et al. (hereinafter Park), as applied to claims 16 and 17, and further in view of the bag sold on Amazon called Atmos Green (hereinafter Atmos).
Regarding claim 18, Lopes in view of Park may not explicitly disclose that the shoulder strap includes the Terry-cloth fabric.  However, Atmos discloses that the shoulder strap (shoulder strap) includes the absorbent fabric (cotton) (see page 1, discloses that the handles and the bag are made from the same cotton material).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have modified the device of Lopes in view of Park to have made the shoulder strap from the same material as the bag, as disclosed by Atmos, to make the manufacturing process more simple by not requiring the procurement of different materials and to give the bag a uniform, pleasing look (see .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,110,219 to Lopes (hereainafter Lopes) in view of KR Publ. No. 2013-0117447 to Park et al. (hereinafter Park) the bag sold on Amazon called Atmos Green (hereinafter Atmos), as applied to claim 18, and further in view of WO Publ. No. 2017/091597 to May (hereinafter May) and the article titled “The Harmony Handbag” (hereinafter Harmony).
Regarding claim 19, Lopes in view of Park and Atmos may not explicitly disclose a first tie and a second tie, wherein the front edge has a midpoint between the pair of lateral edges, wherein the first tie is attached to the carrying panel at the front edge between a first lateral edge and the midpoint, and wherein the second tie is attached to the carrying panel at the front edge between a second lateral edge and the midpoint.  However, May discloses a rear panel (including 216 and 220) attached to the carrying panel (204) along the rear edge (right edge), wherein the rear panel (including 216 and 220) covers the rear opening (opening at the rear edge) (see FIGS. 2A and 4A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the rear panel of May into the device of Lopes in view of Park and Atmos in order to provide an expanded carrying compartment and be able to carry more items (see May, FIG. 1C).
Also, Harmony discloses a first tie (portion of bow attached to the rear section of the bag) and a second tie (portion of section attached to the front section of the bag), 

    PNG
    media_image2.png
    850
    755
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the first and second ties of Harmony into the device of Lopes in view of Park, Atmos, and May in order to 

Conclusion
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO Publ. No. 2006/134624 to Dabrazzi et al. (see FIG. 1 and paragraph [0023], discloses using terry cloth for an intermediate layer of a tote), EP Publ. No. 2430944 to Fino (see FIGS. 2 and 3, discloses a tote with openable or removable front and rear panels), U.S. Patent No. 7,798,323 to McCann et al. (see FIGS. 1 and 2, shows a tote with handles (102) that extend continuously around the tote), and WO Publ. No. 2017/017596 to Lin (see FIG. 1 and page 3, lines 19-24, discloses a tote with connected by snaps (5a and 5b) so that it can lay flat, similar to FIG. 6 of the present application).
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649